NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

REBEKAH CHARLESTON; ANGELA                      No.   19-17423
DELGADO-WILLIAMS,
                                                D.C. No. 3:19-cv-00107-MMD-
                Plaintiffs-Appellants,          WGC

and LEAH ALBRIGHT-BYRD,
                                                MEMORANDUM*
                Plaintiff,

 v.

STATE OF NEVADA et al.,

                Defendants-Appellees,

 and

LANCE GILMAN; et al.,

                Movants.

                   Appeal from the United States District Court
                            For the District of Nevada
                   Miranda Du, Chief District Judge, Presiding

                             Submitted December 9, 2020**

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                San Francisco, California

Before: BOGGS,*** M. SMITH, and BENNETT, Circuit Judges.

          Appellants, survivors of sex-trafficking and coerced prostitution in Nevada,

appeal the dismissal of their suit for lack of subject-matter jurisdiction. They argue

that federal laws that prohibit prostitution and sex trafficking in interstate commerce1

preempt Nevada Revised Statutes §§ 201.345(1) and 224.345(8) that give less-

populated counties the option to legalize brothels and also preempt local ordinances

regulating those brothels. Appellants seek (1) a declaratory judgment that the laws

and ordinances regulating brothels are unconstitutional and preempted by federal

law; (2) a preliminary and permanent injunction prohibiting Nevada and its counties

from implementing or enforcing those laws and ordinances; and (3) an order

requiring Nevada to pay at least $2,000,000 per year to an “exit fund” for survivors

of sex trafficking.

          We review de novo a motion to dismiss for lack of subject-matter jurisdiction.

US West, Inc. v. Nelson, 146 F.3d 718, 721 (9th Cir. 1998).




    ***
         The Honorable Danny J. Boggs, United States Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
1
 The Victims of Trafficking and Violence Protection Act (22 U.S.C. §§ 7101–14
(2018)), the Mann Act (18 U.S.C. §§ 2421–2424 (2018)), and 18 U.S.C. § 1591
(2018). Appellants seek only declaratory and injunctive relief against the
government and do not seek damages under 18 U.S.C. § 2421A(c).
                                             2
       “The party invoking federal jurisdiction bears the burden of establishing”

standing to sue. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). To have

standing “[t]o seek injunctive relief, a plaintiff must show that [s]he is under threat

of suffering ‘injury in fact’ that is concrete and particularized; the threat must be

actual and imminent, not conjectural or hypothetical . . . .” Summers v. Earth Island

Inst., 555 U.S. 488, 493 (2009).

      Appellants fail to show they are under threat of an actual and imminent injury.

They argue that they “suffer exponentially higher risk of revictimization” because

“people typically re-enter commercial sexual exploitation multiple times before

permanently leaving.” But the law requires Appellants to show that they, not

survivors of trafficking generally, are at risk of “actual and imminent” harm. See,

e.g., City of Los Angeles v. Lyons, 461 U.S. 95, 110–12 (1983); Chapman v. Pier 1

Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011). Further, an “exponentially

higher risk” is not the same as an “actual and imminent” risk. The Supreme Court

has “reiterated that ‘threatened injury must be certainly impending to constitute

injury in fact,’ and that ‘[a]llegations of possible future injury’ are not sufficient.”

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (quoting Whitmore v.

Arkansas, 495 U.S. 149, 158 (1990)).

      Appellants also argue that their injury is ongoing because “the physical and

psychological effects of sex trafficking and prostitution endure long after victims


                                           3
escape from their . . . exploitation.” But “[t]he emotional consequences of a prior act

simply are not a sufficient basis for an injunction absent a real and immediate threat

of future injury by the defendant.” Lyons, 461 U.S. at 107 n.8. Because Appellants

fail to show injury, we do not reach the remaining requirements for standing.

      It is unclear if Appellants attempt to invoke third-party standing by

mentioning “others similarly situated.” The Supreme Court has “recogniz[ed] that

there may be circumstances where it is necessary to grant a third party standing to

assert the rights of another.” Kowalski v. Tesmer, 543 U.S. 125, 129–31 (2004).

Third-party standing may be the only practical way to assert the rights of enslaved

human beings. See, e.g., Neal Kumar Katyal, Note, Men Who Own Women: A

Thirteenth Amendment Critique of Forced Prostitution, 103 Yale L.J. 791, 815, 819

(1993). But we decline to construe Appellants’ arguments as invoking third-party

standing because they neither expressly do so nor cite any relevant cases.

             AFFIRMED.




                                          4